Citation Nr: 1731391	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities. 

2.  Entitlement to an initial evaluation in excess of 30 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist from October 2, 2006 and in excess of 50 percent from December 18, 2015. 

3.  Entitlement to an evaluation in excess of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist from August 17, 2007 and in excess of 40 percent from December 18, 2015.

4.  Entitlement to an initial evaluation in excess of 20 percent and in excess of 40 percent from December 18, 2015 for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial evaluation in excess of 20 percent and in excess of 40 percent from December 18, 2015 for left lower extremity peripheral neuropathy.


6.  Entitlement to a compensable evaluation for erectile dysfunction.

7.  Entitlement to a compensable initial evaluation and in excess of 20 percent from April 28, 2015 for bilateral hearing loss.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to December 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In July 2014, the Board remanded the claims decided herein, deciding claims for entitlement to an evaluation in excess of 10 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, prior to October 2, 2006 and entitlement to an evaluation in excess of 10 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, prior to August 17, 2007.  The claims have been returned to the Board for further appellate adjudication.

In May 2017, the Veteran submitted a waiver of AOJ adjudication of additional evidence associated with the claims file after the most recent supplemental statement of the case.  Thus, the Board may proceed with adjudication.

The Board observes that the Veteran is in receipt of a 100 percent rating from December 18, 2015 schedularly.  Since the Veteran is being assigned a total schedular rating for the same disabilities as he is claiming renders him unemployable, the matter of whether this disability warrants a TDIU is moot from that date.  See 38 C.F.R. § 4.16.

The issues of entitlement to service connection for GERD and entitlement to a TDIU prior to December 18, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's median neuropathy of the right hand (dominant) and carpal tunnel syndrome of the right wrist is no worse than moderate from October 2, 2006 to December 18, 2015.

2.  The preponderance of the evidence indicates that the Veteran's median neuropathy of the right hand (dominant) and carpal tunnel syndrome of the right wrist is no worse than severe from December 18, 2015.

3.  The preponderance of the evidence indicates that the Veteran's median neuropathy of the left hand and carpal tunnel syndrome of the left wrist is no worse than moderate from August 17, 2007 to December 18, 2015.

4.  The preponderance of the evidence indicates that the Veteran's median neuropathy of the left hand and carpal tunnel syndrome of the left wrist is no worse than severe from December 18, 2015.

5.  The preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy is no worse than mild prior to December 18, 2015.

6.  The preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy is no worse than mild prior to December 18, 2015.
.
7.  The preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy is no worse than moderate from December 18, 2015.

8.  The preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy is no worse than moderate from December 18, 2015.

9.  The preponderance of the evidence indicates that the Veteran's service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.

10.  The preponderance of the evidence indicates that bilateral hearing loss is manifested by no worse than Level II hearing in the right ear and Level IV hearing in the left ear prior to April 28, 2015.

11.  The preponderance of the evidence indicates that bilateral hearing loss is manifested by no worse than Level IV hearing in the right ear and Level VI hearing in the left ear from April 28, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist from October 2, 2006 to December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for a rating in excess of 50 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist from December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for a rating in excess of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist from August 17, 2007 to December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for a rating in excess of 40 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist from December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy prior to December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an initial rating in excess of 40 percent for right lower extremity peripheral neuropathy from December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy prior to December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for an initial rating in excess of 40 percent for right lower extremity peripheral neuropathy from December 18, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7522 (2016).

10.  A compensable initial rating for the Veteran's bilateral hearing loss prior to April 28, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code 6100 (2016).

11.  A rating in excess of 20 percent for the Veteran's bilateral hearing loss from April 28, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased ratings arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Upper Extremity Neuropathy

The Veteran's right hand median neuropathy with carpal tunnel syndrome of the right wrist and left hand median neuropathy with carpal tunnel syndrome of the left wrist are evaluated under Diagnostic Code 8515. 

Under Diagnostic Code 8515 mild incomplete paralysis of the median nerve is evaluated as 10 percent disabling in both hands, moderate incomplete paralysis of the median nerve is rated as 30 percent disabling in the major extremity and 20 percent disabling in the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling in the major extremity and 40 percent disabling in the minor extremity.  For complete paralysis of the median nerve a 70 percent rating is warranted in the major extremity and a 60 percent rating in the minor extremity. 

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a.

The Veteran's right upper extremity neuropathy is rated as 30 percent disabling from October 2, 2006 to December 18, 2015 and 50 percent disabling thereafter.  The Veteran's left upper extremity is rated as 20 percent disabling from August 17, 2007 to December 18, 2015 and 40 percent disabling thereafter.  The Board observes that the previous Board decision considered and finally decided increased ratings prior to the time periods indicated herein.

A February 2009 peripheral nerve examination indicates that the Veteran had giveaway strength in the upper extremities but no atrophy and no muscle loss.  His sensory examination was normal.  

A September 2009 VA examination indicates a patchy sensory loss in a glove-type distribution.  Deep tendon reflexes in the arms were normal.  Proprioception was normal.  The examiner indicated that the Veteran's peripheral neuropathy was moderate in the upper extremities.

A November 2009 VA examination indicates that the Veteran's motor strength and reflexes were intact in the upper extremities.  

A June 2010 VA examination indicates no atrophy, invalid strength testing due to sudden give-away, pinprick testing okay, and 1+ deep tendon reflexes in the upper extremities.

A VA examination in September 2011 indicates that motor strength was 5/5 with no atrophy; diminished sensation in the arms bilaterally throughout; reflexes were absent in the wrists or elbows.  Pulses were 2+ in the wrists.  The examiner indicated the severity as being moderate to severe on the right and moderate on the left.  The examination report indicates the Veteran is right hand dominant. 

A November 2012 VA examination indicates that symptoms, to include pain, paresthesia and numbness were mild.  Strength testing was normal.  Deep tendon reflexes were decreased at 1+ in the biceps, triceps and brachioradialis, light touch was decreased in the hands/fingers, vibration sense was decreased in the bilateral upper extremities.  The examiner indicated that there was mild incomplete paralysis bilaterally of the radial nerve and median nerve.

An October 2014 VA examination indicates that symptoms, to include pain, paresthesia and numbness were mild.  Strength testing was decreased at 4/5 in the right wrist flexion and bilaterally with wrist extension, grip and pinch.  Deep tendon reflexes were decreased at 1+ in the biceps, triceps and brachioradialis, light touch was decreased in the hands/fingers.  The examiner indicated that there was moderate incomplete paralysis bilaterally of the median nerve.

A December 2015 VA examination indicates that symptoms, to include pain, paresthesia and numbness were mild.  Strength testing was decreased at 4/5 in the left wrist extension, flexion, and left grip.  Deep tendon reflexes were decreased at 1+ in the biceps, triceps and brachioradialis; sensory was normal.  The examiner indicated that there was mild incomplete paralysis bilaterally of the median nerve.

Relevant treatment records were reviewed.  The Board finds that the indications of the severity of the Veteran's disabilities in those records are consistent with findings made in the context of VA examinations.  More specifically, a February 2016 treatment record indicates that the Veteran has no problems with removing and putting back on his socks, clothing and knee braces.  The provider additionally observed that the Veteran had markedly reduced strength bilaterally but that he displayed an exaggerated response to the evaluation.

From October 2, 2006 to December 18, 2015, the Board finds that the evidence is consistent with moderate incomplete paralysis.  VA examiners in September 2009, September 2011, November 2012 and October 2014 indicate that the Veteran's bilateral peripheral neuropathy of the upper extremities was mild or moderate.  The Board observes that the September 2011 examiner indicated moderate to severe on the right side; however, the Board finds that the preponderance of the evidence during this period indicates symptoms consistent with moderate incomplete paralysis.  The Board finds a rating in excess of 20 percent on the left and 30 percent on the right is not warranted as the evidence does not show the Veteran's symptoms were generally severe. 

For the period from December 18, 2015, the Board finds that the evidence is consistent with severe incomplete paralysis but there is no indication of complete paralysis.


The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code, but finds that Diagnostic Code 8515, which applies to the median nerve, is the most appropriate Diagnostic Code for the Veteran's right and left median neuropathy and carpal tunnel syndrome. 

 Lower Extremity Peripheral Neuropathy

The Veteran is rated utilizing Diagnostic Code 8520 as 20 percent disabled from October 2, 2007 and 40 percent disabled from December 18, 2015 bilaterally.

Under DC 8520, pertaining to paralysis of the sciatic nerve, a 10 percent rating is warranted if paralysis is mild, a 20 percent rating is warranted if it is moderate, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.

A September 2009 VA examination indicates that the Veteran had absent ankle jerk bilaterally and patchy sensory loss; his proprioception was normal.  The examiner indicated that the Veteran's peripheral neuropathy of the bilateral lower extremities was mild.

A June 2010 VA examination indicates 1+ knee jerks, trace ankle jerks, and a decrease in vibratory sense below the knees.

A September 2011 VA examination indicated motor strength as 5/5; no atrophy; diminished sensation below the knees; absent reflexes in the knees and ankles; pulses were 2+ in the ankles.  The examiner indicated that the Veteran's bilateral lower extremity peripheral neuropathy was moderate.

A November 2012 VA examination indicates that symptoms, to include pain, paresthesia and numbness were mild.  Strength testing was 4/5 at the right knee extension and flexion, ankle plantar flexion and dorsiflexion bilaterally; deep tendon reflexes were decreased at 1+ in the knee and ankle; light touch was decreased in the foot/toes; vibration sense was decreased in the bilateral lower extremities.  There was no muscle atrophy.  The examiner indicated that there was mild incomplete paralysis bilaterally.

An October 2014 VA examination indicates that symptoms, to include pain, paresthesia and numbness were mild.  Strength testing was 4/5 at the right knee extension as well as ankle plantar flexion and dorsiflexion bilaterally; deep tendon reflexes were decreased at 1+ in the knee and ankle; light touch was decreased in the lower leg/ankle and right foot/toes and absent at the right foot/toes.  There was no muscle atrophy.  The examiner indicated that there was moderate incomplete paralysis of the sciatic nerves bilaterally.

A December 2015 VA examination indicates that the Veteran did not have pain; paresthesia and numbness were mild.  Strength testing was normal; deep tendon reflexes were decreased at 1+, light touch was decreased in the lower leg/ankle and the bilateral foot/toes.  There was no muscle atrophy.  The examiner indicated that there was mild incomplete paralysis of the sciatic nerves bilaterally.

The Veteran's treatment records were reviewed and they did not provide information of a worse condition than that indicated in VA examination reports.  However, an April 2014 VA treatment note reports that the Veteran indicated frequent walking and standing without difficulty.  He was planning a trip to Florida.  He didn't wear the diabetic shoes and inserts because he didn't like them.

Additionally, the Board acknowledges that in June 2016, the Veteran submitted evidence that the Veteran takes gabapentin at the maximum or near maximum dose and that he has wrist splints.  However, the level of treatment is not necessarily indicative of the level of disability.

Thus, the Board finds that the Veteran's peripheral neuropathy of the lower extremities do not warrant a higher rating during any portion of the relevant period.  VA examiners in September 2009 and November 2012 indicated that the Veteran's peripheral neuropathy was mild; the September 2011 and October 2014 VA examiners indicating moderate.  In fact, the December 18, 2015 examination report indicates that the Veteran's bilateral peripheral neuropathy is only mild, in the examiner's medical opinion.  Thus, the preponderance of the evidence is against a finding that the Veteran's bilateral peripheral neuropathy was moderately severe from October 2, 2007 to December 17, 2015 and the preponderance of the evidence is against a finding that the Veteran's bilateral peripheral neuropathy was severe from December 18, 2015. 

Erectile Dysfunction

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

The Veteran's erectile dysfunction has been currently evaluated as noncompensable and rated by analogy under 38 C.F.R. § 4115 b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a) (2016).  In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  In this case, the Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran's extensive VA and private treatment records as well as multiple VA examinations do not document that the Veteran had any penile deformity.  Furthermore, the Veteran has not asserted that he has any penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86  when an exceptional pattern of hearing loss is shown.

On the VA authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
45
100
51.25
LEFT
25
40
55
95
53.75

The examiner indicated that speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  The results are consistent with Level I hearing on the right and Level I hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.

On the VA audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
95
51.25
LEFT
30
35
60
100
56.25

The examiner indicated that speech discrimination scores were 80 percent on the left and 84 percent on the right for this Veteran.  The results are consistent with Level II hearing on the right and Level IV hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.  

On the VA audiological evaluation in April 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
50
105
56
LEFT
35
30
65
95
56

The examiner indicated that speech discrimination scores were 76 percent on the right and 60 percent on the left.  The results are consistent with Level IV hearing on the right and Level VI hearing on the left, utilizing Table VI; which warrants a 20 percent rating according to Table VII.  

Thus, the evidence of record fails to show that the Veteran's hearing loss warrants a higher evaluation.  May 2010 and February 2011 VA audiological examinations indicate that the Veteran's bilateral hearing loss warranted a noncompensable rating.  The April 2015 audiological examination indicates that the Veteran's bilateral hearing loss warrants a 20 percent disability rating.  Based on these findings, the Board finds that the preponderance of the evidence is against an increased rating at any time during the relevant period.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist from October 2, 2006 and in excess of 50 percent from December 18, 2015 is denied. 

Entitlement to an evaluation in excess of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, from August 17, 2007 and in excess of 40 percent from December 18, 2015 is denied.

Entitlement to an initial evaluation in excess of 20 percent and in excess of 40 percent from December 18, 2015 for right lower extremity peripheral neuropathy is denied.

Entitlement to an initial evaluation in excess of 20 percent and in excess of 40 percent from December 18, 2015 for left lower extremity peripheral neuropathy is denied.

Entitlement to a compensable evaluation for erectile dysfunction is denied.

Entitlement to a compensable initial evaluation and in excess of 20 percent from April 28, 2015 for bilateral hearing loss is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for GERD, the Veteran asserts that it was caused by medication for his service-connected disabilities, including his neuropathy and diabetes.  The Veteran was afforded a VA examination in September 2009 to determine whether he had GERD that was related to his service-connected diabetes.  The VA examiner stated that the Veteran ". . . is not having any symptoms of gastroparesis, which is commonly seen with diabetes, so I do not find any evidence of an intestinal neuropathy due to his diabetes."  The VA examiner found the Veteran had GERD that was not felt to be secondary to diabetes.  However, the VA examiner did not address whether the Veteran's GERD was aggravated by the Veteran's diabetes or whether the medication the Veteran took for diabetes caused or aggravated the GERD. 

The Veteran submitted an April 2014 letter from a VA provider indicating that any current medication has the potential to cause gastroesophageal problems or can lead to GERD.

An October 2014 VA opinion indicates that there was no significant relationship in the literature between GERD, the Veteran's disabilities or medication for his disabilities.  However, there was no rationale provided and no opinion concerning aggravation.  Thus, the VA opinion is inadequate and the claim must be remanded for a new opinion.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regards to the Veteran's claim for TDIU, the Board observes that in October 2016 the Veteran applied for Vocational Rehabilitation.  The Veteran's Vocational Rehabilitation folder has not been associated with the claims file.  Such must be done on remand.

The Veteran's complete VA treatment records from June 2016 to present should be added to the claims file.

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with in regards to the examination findings.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.

2.  Obtain the Veteran's Vocational Rehabilitation folder and associate it with the electronic claims file.

3.  After any records obtained have been associated with the claims file, forward the Veteran's claims file to the October 2014 examiner to obtain an additional opinion.  If that examiner is not available, the opinion must be procured from another examiner, a physician. 

Obtain an additional opinion as to whether the Veteran has a gastrointestinal disability, to include GERD, that is at least as likely as not (at least a 50 percent probability) caused or aggravated by a service-connected disability, to include medication taken for his service-connected diabetes mellitus and neuropathy. 

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


